UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmall reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES¨NOx As of May 6, 2010, there were 9,725,252 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Table of Contents Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward-Looking Statements Critical Accounting Policies Results of Operations Analysis of Statement of Condition Off-Balance Sheet Arrangements Bank Liquidity Company Liquidity Capital Asset Quality Impact of Inflation and Changing Prices Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Removed and Reserved. Item 5. Other Information. Item 6. Exhibits. Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Condition (dollars in thousands, except per share data) March 31, (unaudited) December 31, 2009* (audited) Assets Cash and due from banks, including required reserves of $3,388 and $3,460, respectively $ $ Interest-bearing deposits in banks Federal funds sold - Time deposits held in banks Securities available-for-sale, at fair value (cost of $256,093 at March 31, 2010 and $265,892 at December 31, 2009) Securities held-to-maturity (estimated fair value of $2,109 at March 31, 2010 and $3,121 at December 31, 2009) Other investments Loans Allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Goodwill and intangibles Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Noninterest-bearing $ $ Interest bearing Total deposits Borrowings Accrued interest payable Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, no par value; 5,000,000 shares authorized, 20,000 shares issued and outstanding at March 31, 2010 and at December 31, 2009 Common stock, $0.10 par value; 10,000,000 shares authorized, 9,873,744 issued and 9,723,268 outstanding at March 31, 2010 and 9,488,933 issued and 9,318,268 outstanding at December 31, 2009 Additional paid-in capital Unearned ESOP shares ) ) Accumulated other comprehensive income Treasury stock – 150,476 shares at March 31, 2010 and 170,665 sharesatDecember 31, 2009, at cost ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated financial statements. * Derived from audited financial statements. -3- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Earnings (unaudited) (in thousands, except per share data) Three Months Ended March 31, Interest income: Loans, including fees $ $ Securities, time deposits and other investments: Taxable Nontaxable Federal funds sold - 1 Time deposits in other banks 74 75 Other investments and interest bearing deposits 41 32 Total interest income Interest expense: Deposits Securities sold under agreements to repurchase Federal funds purchased 2 5 Other borrowed money 3 23 Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposits ATM and debit card income Other charges and fees Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense FDIC insurance Other Total non-interest expenses Income before income taxes Provision for income taxes Net earnings Dividends on preferred stock and accretion of warrants Net earnings available to common shareholders $ $ Earnings per share: Basic $ $ Diluted $ $ See notes to unaudited consolidated financial statements. -4- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Stockholders’ Equity (unaudited) For the Three Months Ended March 31, 2010 (in thousands, except share and per share data) Preferred Stock Common Stock Additional Paid-in Unearned ESOP Accumulated Other Comprehensive Treasury Retained Shares Amount Shares Amount Capital Shares Income Stock Earnings Total Balance- January 1, 2010 $ ) $ $ ) $ $ Net earnings - Net change in unrealized gains on securities available-for-sale, net of taxes - Comprehensive income - Issuance of common and treasury stock due to overallotment, net of discount and offering expenses - - 38 - - - Dividends on preferred stock and accretion of common stock warrants - 49 - ) ) Dividends on common stock, $0.07 per share - ) ) ESOP compensation expense - 16 27 - - - 43 Stock option expense - 1 - 1 Balance- March 31, 2010 $ ) $ $ ) $ $ See notes to unaudited consolidated financial statements. -5- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Provision for deferred tax expense (benefit) ) Amortization of premiums on securities, net Stock option expense 1 14 Net loss on sale of other real estate owned 68 - Change in accrued interest receivable ) ) Change in accrued interest payable ) ) Other, net Net cash provided by operating activities Cash flows from investing activities: Net decrease in time deposits in other banks - Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities and calls of securities held-to-maturity Purchases of securities available-for-sale - ) Purchases of other investments (1
